Citation Nr: 0022399	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  98-16 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for left 
inguinal hernia.  


ATTORNEY FOR THE BOARD

C. Hickey, Counsel



INTRODUCTION

The veteran had active service from May 1972 to January 1976.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the January 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied the 
veteran's application to reopen the claim for service 
connection for left inguinal hernia on the basis of new and 
material evidence.


FINDINGS OF FACT

1.  By a rating action in April 1981, service connection was 
denied for left inguinal hernia.  Although the record 
reflects that the veteran was notified of that determination 
he did not file a timely notice of disagreement with the 
denial of service connection.

2.  The evidence associated with the claims folder subsequent 
to the 1981 denial of service connection for left inguinal 
hernia, consists of medical records reflecting post service 
treatment for left inguinal hernia and the veteran's lay 
assertions of a causal relationship between his hernia and a 
condition noted during service, left inguinal 
lymphadenopathy. 


CONCLUSION OF LAW

Evidence submitted since the April 1981 RO decision, which 
denied service connection for left inguinal hernia, is not 
new and material; the claim is not reopened, and the April 
1981 RO decision remains final. 38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.104 (a), 3.156, 20.302, 20.1103 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records are negative for complaints, 
findings, or diagnosis related to a left inguinal hernia.  In 
November 1973 the veteran was seen with tenderness in the 
left groin area.  The assessment was rule out gonorrhea, rule 
out urinary tract infection.  In August 1975 the veteran was 
seen for a lump in the groin, with no history of trauma.  At 
that time it was recorded that there was no hernia.  The 
assessment was left inguinal lymphadenitis of unknown 
etiology.  Progress notes dated in September 1975 to January 
1976 reflect treatment for penile ulcer and bilateral 
inguinal lymphadenopathy.  The report of his December 1975 
physical examination for separation reflects that the veteran 
had a penile ulcer, adequately treated on medications with no 
complications and no sequelae.  

Received in December 1980 was the report of a medical 
examination signed by Charles G. James, M.D., which reflects 
a diagnosis of swelling in the left inguinal area, probably 
irreducible hernia.  The prognosis was considered good 
although surgery was required.  The veteran underwent left 
inguina herniorrhaphy in December 1980, without complications 
and with uneventful convalescence.  

By a rating action in April 1981, service connection was 
denied for postoperative residuals of left inguinal hernia.  
The record reflects that although the veteran was notified of 
that determination by letter dated in April 1981, he did not 
file a timely notice of disagreement with the denial of 
service connection for left inguinal hernia.

Received in June 1981 was a private medical report dated in 
November 1978 reflecting treatment for swollen painful left 
testicle, which was assessed as epididymitis.  VA outpatient 
treatment records dated in April 1983 to June 1984 reflect 
treatment for left inguinal pain of undetermined etiology.  

On VA examination conducted in April 1987 it was recorded 
that the veteran had had no recurrence of left inguinal 
hernia and none was revealed on examination.  He had a well-
healed surgical scar in the area.  It was further noted that 
during service the veteran had developed epididymitis on the 
left, associated with left inguinal lymphadenopathy, and 
treated with antibiotics.  The condition was not present on 
examination.  The diagnoses include postoperative left 
inguinal herniorrhaphy, and left epididymitis associated with 
left inguinal lymphadenopathy by history, not found on 
examination.  

The report of a private medical examination conducted in 
January 1989 reflects the veteran gave a history of torn left 
groin muscle repaired 10 years earlier, with occasional 
swelling of the left testicle since that time.  The diagnoses 
included possible partial obstruction of the left spermatic 
vein.  A VA examination report dated in October 1989 reflects 
that no hernia was found in the left inguinal area.  Private 
medical records dated in October 1990 indicate the veteran 
was seen with complaints of pain in the left groin and 
testicle associated with lifting a heavy object.  The 
diagnosis was left inguinal hernia and possible epididymitis.  

Private medical reports dated in May 1991 to June 1991 
reflect that the veteran underwent repair of recurrent left 
inguinal hernia in April 1991 with postoperative complaints 
of left groin pain.  Additional private medical records dated 
in April 1992 to March 1995 reflect treatment for left groin 
pain diagnosed as epididymitis, with no evidence of hernia on 
multiple examinations.  

In August 1995 the veteran underwent surgery at a VA Medical 
Center (VAMC) for repair of recurrent left inguinal hernia, 
without complications.  Progress notes dated in September 
1995 reflect he was generally doing well.  Some postoperative 
tingling and discomfort was noted.  

In his substantive appeal, received in September 1998, the 
veteran asserted that his left inguinal hernia was 
etiologically related to the condition noted in service left 
inguinal lymphadenopathy.  

A VA general medical examination was conducted in December 
1999, which included a review of the veteran's medical 
record.  The veteran reported his history of hernia surgeries 
beginning in 1977.  Examination of the groin revealed 
hyperpigmentation in the groin area.  The diagnoses included 
epididymitis, not found on examination, and history of left 
inguinal hernia, postoperative times three, could not verify 
in the clinical record.  


New and Material Evidence Analysis

By a rating action in April 1981, the RO denied service 
connection for a left inguinal hernia.  The veteran received 
written notification of that action by letter in April 1981 
and, as he failed to file a timely appeal therefrom, the 
decision became final and is not subject to revision on the 
same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104 
(a), 20.302, 20.1103 (1999).  

The claim, however, will be reopened if new and material 
evidence has been submitted since the last final decision on 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 
9 Vet. App. 273 (1996).  The issue of new and material 
evidence must be addressed in the first instance by the Board 
because it goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).

Under applicable regulation:

[n]ew and material evidence means 
evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.

38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) and Evans v. Brown, 9 Vet. App. 273 (1996).  
It should also be pointed out that, in determining whether 
evidence is material, "credibility of the evidence must be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The Court has held that this presumption of credibility is 
not unlimited.  Specifically, the Court has stated that 
Justus does not require VA to consider patently incredible 
evidence (e.g. the inherently false or untrue) to be 
credible. Duran v. Brown, 7 Vet. App. 216 (1994). 

In Elkins v. West, 12 Vet. App. 209 (1999), the U. S. Court 
of Appeals for Veterans Claims (Court) held that a three step 
process is required for reopening claims under the holding of 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998): the Secretary must first determine whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) has 
been fulfilled.

In its January 1997 determination that new and material 
evidence had not been submitted to reopen the veteran's claim 
of entitlement to service connection for a left inguinal 
hernia, the RO cited the standard set forth in the decision 
of the Court in Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991), as well as the regulatory definition of new and 
material evidence.  The Colvin test required that, in order 
to reopen a previously denied claim, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin at 174. 

The Board notes, however, that in Hodge the Federal Circuit 
concluded that in the Colvin decision, the Court 
impermissibly ignored the definition of "material evidence" 
adopted by VA (in 38 C.F.R. § 3.156) as a reasonable 
interpretation of an otherwise ambiguous statutory term 
(38 U.S.C.A. § 5108) and, without sufficient justification or 
explanation, rewrote the statute to incorporate the 
definition of materiality from an altogether different 
benefits scheme.  The decision in Hodge stressed that under 
the regulation new evidence that was not likely to convince 
the Board to alter its previous decision could be material if 
that evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision." Hodge, at 1363.  Hence, 
the Federal Circuit overruled the Colvin test for purposes of 
reopening claims for the award of veterans' benefits.  

In view of the decision by the Federal Circuit in Hodge, the 
veteran's application to reopen the previously denied claim 
for service connection for left inguinal hernia must be 
analyzed under the definition of new and material evidence 
provided at 38 C.F.R. § 3.156(a) (1999), rather than the 
standard set forth in Colvin.  In its January 1997 decision 
the RO concluded that the evidence received since the prior 
final denial of service connection did not constitute new and 
material evidence because it was cumulative of evidence 
previously of record.  Inasmuch as the question of the 
materiality of the new evidence was not reached, the Colvin 
standard was not brought into play in the RO's denial of the 
veteran's application to reopen his claim.  

On appellate review it is noted that the evidence associated 
with the claims folder subsequent to the prior denial of 
service connection for left inguinal hernia includes medical 
reports, both private and VA, which reflect post service 
treatment for left inguinal hernia.  This evidence is 
substantively duplicative of evidence previously of record 
and considered at the time of the original denial of service 
connection in 1981.  Thus the veteran's new medical evidence 
is cumulative evidence, and is not of such significance that 
it must be considered in order to fairly decide the merits of 
the claim.  

With regard to the veteran's lay opinion that his inguinal 
hernia is attributable to the condition noted in service, 
left inguinal lymphadenopathy, the contentions are not 
competent, material evidence, inasmuch as lay persons (i.e., 
persons without medical training or expertise) are not 
qualified to offer opinions concerning medical causation.  
Moray v. Brown, 5 Vet.App. 211 (1993); Grottveit v. Brown, 5 
Vet.App. 91 (1993); Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  The Court stated in Routen v. Brown, 10 Vet. App. 
183, 186, (1997), that "[l]ay assertions of medical 
causation, cannot suffice to reopen a claim under 38 U.S.C. 
5108."  Therefore, none of the evidence associated with the 
claims folder since the prior denial of service connection 
constitutes new and material evidence, and the claim for 
service connection for left inguinal hernia is not reopened.  


ORDER

The claim for service connection for left inguinal hernia is 
not reopened; new and material evidence not having been 
presented.  



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals



 
- 8 -


- 1 -


